                                                         U.S. Department of Justice

               United States Attorney
               Southern District of New York


86 Chambers Street
New York, New York 10007


                                                         August 1, 2019
BY ECF
Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Open Society Justice Initiative v. Central Intelligence Agency, et al.,
                   No. 19 Civ. 234 (PAE) (BCM)
                   Open Society Justice Initiative v. Department of Justice, et al.,
                   No. 19 Civ. 1329 (PAE) (BCM)
Dear Judge Engelmayer:

        We write pursuant to the Court’s scheduling orders, ECF Nos. 30, 54, and 81, to provide
a further status update.

        State. State is continuing to process the approximately 319,000 potentially responsive
pages for responsiveness and exemptions, pursuant to the Court’s processing order. This page
count is associated with approximately 23,500 documents. Yesterday, State made its second
interim response after processing over 5,000 pages of potentially responsive records. The
production consisted of 154 pages of records (40 documents) that were released in part, with
redactions applied to both non-responsive information and information exempt from release
under FOIA. State also withheld in full as exempt 59 documents.

        As noted in the July 18, 2019 joint update to the Court, Plaintiff had requested that State
immediately deploy FOIAXpress and EDR software to reduce the volume of potentially
responsive pages. On July 25, 2019, Plaintiff and State held a telephone conference, lasting
approximately 90 minutes, that included counsel and technical staff from both sides. During the
call, four technical staff from State, as well as an attorney from State, answered numerous
questions from Plaintiff regarding State’s procedures and capabilities for FOIA processing, and
State’s specific efforts in this case.

        State’s position. In State’s view, which specific software the agency has deployed to
process Plaintiff’s request is not relevant to these proceedings. However, State notes that it has
provided Plaintiff the following additional information in letters dated July 19, 2019, July 30,
2019, and in the parties’ July 25, 2019 technical call. State has committed the funding
appropriated by Congress to enhance the agency’s FOIA processing information technology and
has acquired both FOIA Xpress and Electronic Document Review (“EDR”). To prepare for the
launch of these products, the State Department is in the development and testing phase, which
will extend well into fiscal year 2020. State is committed to bringing FOIAXpress into
Honorable Paul A. Engelmayer                                                                     Page 2
August 1, 2019
production as soon as possible. Because EDR and FOIAXpress are not yet available, however,
the agency is utilizing other tools at its disposal to process Plaintiff’s request. In response to
another question from Plaintiff, State noted that its FOIA office does not have access to
Concordance or Relativity.

        As discussed during the July 8 conference, State would like to explore further search
terms in an effort to narrow the voluminous search results, and has repeatedly requested that
Plaintiff provide search terms (or propose other feasible means) to narrow the results. To date,
Plaintiff has not provided further proposed search terms or any other narrowing proposal for
State’s consideration. State is continuing to process the approximately 319,000 pages of
potentially responsive records, but continues to believe that it is in the parties’ best interests to
narrow the results so that Plaintiff will receive more targeted information, and State will finish
processing Plaintiff’s request more quickly.

         Plaintiff’s position. On August 1, OSJI sent a letter to the Government raising four issues:
(i) a request from OSJI for further clarification regarding certain aspects of and OSJI concerns
relating to State’s review process and technological capability; (ii) the significance of State’s
record count, as compared to the page count; (iii) State’s position as to whether its FOIA office
can access ediscovery software that is presently available to other State offices and components;
and (iv) whether State will conduct a search for the terms “die!” and “dead.” The parties expect
to continue to discuss these matters. Should they not be resolved, OSJI may raise them with the
Court.

        Plaintiff believes that the quickest and most efficient way to reduce the volume of
potentially responsive pages without sacrificing responsive records is for State to deploy
appropriate technology (rather than manual review) to automatically de-duplicate records, thread
emails, and exclude the 23 categories of records that Plaintiff has previously agreed to exclude
outright as non-responsive. It also believes the 23,500 record count indicates that State’s task is
not as burdensome as the initial page count suggested. Plaintiff would like to prioritize State’s
review of records by higher priority custodians and sub-search terms.

        DOD. DOD is continuing to process the approximately 22,000 potentially responsive
pages for responsiveness and exemptions, pursuant to the Court’s processing order. Yesterday,
after fully processing more than 5,000 potentially responsive pages for responsiveness and
exemptions, DOD made its second interim response. DOD’s production consisted of 209 pages
of records that were released in part, with redactions for responsiveness and exemptions.

       DOJ/OIP. DOJ/OIP previously issued a final response to Plaintiff’s FOIA request.
DOJ/OIP is prepared to present additional information to Plaintiff regarding its search and
withholdings in an effort to avoid litigation, if possible.

        NSA. NSA previously produced to Plaintiff responsive, non-exempt records, and to the
extent Plaintiff’s request seeks intelligence records, NSA issued a Glomar response, because the
fact of whether NSA does or does not possess responsive intelligence is itself classified and
statutorily protected from disclosure, and thus exempt from public disclosure pursuant to FOIA
Honorable Paul A. Engelmayer                                                              Page 3
August 1, 2019
exemptions 1 and 3. NSA intends to provide Plaintiff additional information regarding its search,
withholdings, and Glomar response in an effort to avoid litigation, if possible.

       CIA and ODNI. As previously noted, CIA and ODNI are conducting responsiveness
reviews and anticipate an August 5, 2019 end date for processing and production of any
responsive, non-exempt records. CIA and ODNI each made interim productions to Plaintiff of
responsive, non-exempt records on June 28 and July 12, and will make final productions of
responsive, non-exempt records, if any, on August 5, 2019.

       We thank the Court for its attention to this matter.

                                              Respectfully submitted,

By: Catherine Amirfar                             GEOFFREY S. BERMAN
Catherine Amirfar                                 United States Attorney for the
(camirfar@debevoise.com)                          Southern District of New York
Matthew Forbes
(mforbes@debevoise.com)                           By: Natasha W. Teleanu
Ashika Singh                                      PETER ARONOFF
(asingh@debevoise.com)                            NATASHA TELEANU
DEBEVOISE & PLIMPTON LLP                          Assistant United States Attorneys
919 Third Avenue                                  Telephone: (212) 637-2697/2528
New York, New York 10022                          Facsimile: (212) 637-2717
Tel.: (212) 909-6000                              E-mail: peter.aronoff@usdoj.gov
                                                          natasha.teleanu@usdoj.gov
Amrit Singh
James A. Goldston                                 Counsel for Defendants
OPEN SOCIETY JUSTICE INITIATIVE
224 West 57th Street
New York, New York 10019
Tel.: (212) 548-0600
Counsel for Plaintiff
